Case: 1:17-md-02804-DAP Doc #: 1101 Filed: 11/07/18 1 of 2. PageID #: 27463




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


  IN RE: NATIONAL PRESCRIPTION           )               CASE NO. 1:17 MD 2804
  OPIATE LITIGATION                      )
                                         )               JUDGE DAN AARON POLSTER
  Applies to:                            )
  All Cases                              )               OPINION AND ORDER
  _______________________________________)


         On October 29, 2018, Manufacturer Defendants filed a Motion to Compel Immediate and

  Full Compliance with Discovery Ruling No. 5. Doc #: 1066 (“Motion” or “Motion to Compel”).

  Therein, the Moving Defendants challenged Plaintiffs’ alleged equivocal and evasive responses

  to Interrogatory Nos. 6, 7 and 10 as violative of Discovery Rule No. 5. Id.

         On November 1, 2018, Plaintiffs filed a Memorandum in Opposition to the Motion to

  Compel, arguing that the Moving Defendants filed the Motion before bothering to meet and

  confer, or in any way seek to raise or resolve their concerns short of motion practice. Doc #:

  1071. Plaintiffs also argue that the Motion is premature because it is based on unwarranted

  assumptions about the scope of the answers Plaintiffs intend to provide on November 2, 2018.1

  Id.

         There are two problems with the pending Motion. One, the Moving Defendants filed

  their formal discovery motion without following the Local Rule addressing the protocol for

  bringing discovery disputes to the Court’s attention, i.e., certification of sincere, good faith

  efforts to resolve such disputes with opposing counsel, a teleconference, submission of position


         1
          It is the Court’s understanding that these answers were filed on November 2, 2018.
Case: 1:17-md-02804-DAP Doc #: 1101 Filed: 11/07/18 2 of 2. PageID #: 27464



  letters, and the filing of a formal motion if the dispute is not resolve by one of the previous

  methods. LR 37.1. Two, the Motion is premature because it was filed before the deadline for

  Plaintiffs to provide their responses to Interrogatory Nos. 6, 7 and 10.

         Accordingly, the Motion to Compel, Doc #: 1066, is hereby DENIED.

         IT IS SO ORDERED.



                                                  /s/ Dan A. Polster November 7, 2018
                                                 Dan Aaron Polster
                                                 United States District Judge




                                                   -2-
